NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  RAYMOND JAY CASTILLO, Appellant.

                             No. 1 CA-CR 14-0730
                                 FILED 8-13-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR 2014-108837-001
              The Honorable Justin Beresky, Judge Pro Tem

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Tennie B. Martin
Counsel for Appellant
                            STATE v. CASTILLO
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Kenton D. Jones and Judge Jon W. Thompson joined.


D O W N I E, Judge:

¶1             Raymond Jay Castillo appeals from the revocation of his
probation and corresponding prison sentence. Pursuant to Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878
(1969), defense counsel has searched the record, found no arguable question
of law, and asked that we review the record for reversible error. See State v.
Richardson, 175 Ariz. 336, 339, 857 P.2d 388, 391 (App. 1993). Castillo was
given the opportunity to file a supplemental brief in propria persona, but he
has not done so.

                 FACTS AND PROCEDURAL HISTORY

¶2            Castillo pled guilty in February 2014 to failure to register as a
sex offender, a class four felony. He was sentenced to lifetime probation.
One of his terms of probation required Castillo to serve three months in jail
and, upon release, to report to the probation department within 72 hours.

¶3             Castillo was released from jail in July 2014, but he failed to
report to the probation department. Probation staff attempted to contact
him at his last two known addresses and also tried unsuccessfully to contact
his mother. The court thereafter issued a warrant for Castillo’s arrest, and
he was picked up on the warrant several days later.

¶4           After an evidentiary hearing, the court found by a
preponderance of the evidence that Castillo had violated his terms of
probation by failing to report to the probation department within 72 hours
of his release from jail. The court revoked Castillo’s probation and
sentenced him to the presumptive term of 2.5 years’ imprisonment, with
215 days of presentence incarceration credit.




                                      2
                            STATE v. CASTILLO
                            Decision of the Court

                               DISCUSSION

¶5            A violation of a condition of probation must be established by
a preponderance of the evidence.1 Ariz. R. Crim. P. 27.8(b)(3). “The
conclusion of the trial court will be upheld unless it is arbitrary or
unsupported by any theory of evidence.” State v. Moore, 125 Ariz. 305, 306,
609 P.2d 575, 576 (1980).

¶6             The court heard testimony from Castillo’s probation
supervisor, who testified she had reviewed the terms of probation with
Castillo, as well as from Castillo’s probation officer, who testified about her
efforts to reach Castillo upon his release from jail. The evidence established
that Castillo failed to report to the probation department within 72 hours of
his release from jail, as required. The superior court’s decision was
supported by the evidence presented, the sentence imposed was within the
statutorily authorized range, and Castillo was awarded the proper amount
of presentence incarceration credit. See Ariz. Rev. Stat. (“A.R.S.”) §§ 13-702,
-3821, -3824(A).

                              CONCLUSION

¶7           We affirm the judgment of the superior court. Counsel’s
obligations pertaining to Castillo’s representation in this appeal have
ended. Counsel need do nothing more than inform Castillo of the status of
his appeal and his future options, unless counsel’s review reveals an issue
appropriate for submission to the Arizona Supreme Court by petition for




1      Because Castillo appeals from the revocation of probation, we have
no cause to review the underlying judgment of conviction. See State v.
Herrera, 121 Ariz. 12, 14-15, 588 P.2d 305, 307-08 (1978) (appellant
procedurally barred from attacking constitutional merits of original
judgment of conviction in probation revocation matter).


                                      3
                           STATE v. CASTILLO
                           Decision of the Court


review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984).
On the court’s own motion, Castillo shall have thirty days from the date of
this decision to proceed, if he desires, with an in propria persona motion for
reconsideration or petition for review.




                                   :RT




                                      4